November 5, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            T.N. AKA T.D., Appellant

NO. 14-13-00012-CV
NO. 14-13-00014-CV                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

       This cause, appeals from the orders for temporary inpatient mental health
services and to administer psychoactive medication, signed on December 27, 2012,
was heard on the transcript of the record. We have inspected the record and find no
error in the orders. We order the orders of the court below AFFIRMED.

      We order appellant, T.N. aka T.D., to pay all costs incurred in these appeals.

      We further order this decision certified below for observance.